DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 10/07/2021 have been fully considered but they are not persuasive. The examiner respectfully responds to the REMARKS below.
3.	Regarding Claims 1, 12, and 23: The applicant argues that Yu and Dinan fails to teach: “determining whether an operation in the first carrier is to interfere with an operation in the second carrier.” (REMARKS, Page 2)
	In response, the examiner points out that You discloses through Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier. Dinan discloses through paragraph [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119]-[0120], The paragraphs [0132]-[0133] discloses about interference and disclose that eNB scans and sense channels for interference.  The paragraph [0177] disclose regarding reducing interference to other cells. Thus, it is determined that whether an operation in the first carrier is to interfere with operation in the second carrier.  Moreover, it is well understood in the art that there would be some interference between an operation of the first carrier and an operation of the second carrier. The motivation to combine the teachings of Dinan would optimize network’s efficiency.  (Dinan, [0114])
4.	Regarding Claim 6, The combination of Yu, Dinan, and Lee fails to teach at least the feature that “enabling the data transmission in at least one of the carrier and the second carrier to be scheduled adaptively comprises: scheduling no data transmission in the first carrier by the base station during detecting the availability of the second carrier.” (REMARKS, Page 4)
	In response, the examiner points out that You discloses through Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier.  Dinan discloses about scheduling through various passages.  The paragraph [0134] discloses that the activation delay for a carrier before scheduling data, the paragraph [0112] discloses about enabling operation.  Thus, combining / modifying the teachings of You and Dinan a person skilled in the art would be able to arrive or achieve above mentioned limitation.
5.	Regarding Claim 7, The applicant argues that the combination of Yu, Dinan and Lee fails to teach at least the feature “keeping the first carrier to be in an idle status at least during transmission of at least one of synchronization signal and system information in the second carrier.” (REMARKS, Page 4)
In response, the examiner points out that You discloses through Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier.  Dinan discloses through paragraph [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119]-[0120], and [0119] The duration of time that the channel is sensed to be idle before the transmitting entity transmits be deterministic. [0094], and [0120], [0122] synchronization signal(s).  Thus, combining / modifying the teachings of You and Dinan a person skilled in the art would be able to arrive or achieve above mentioned limitation.
	As claims 1, 12, and 23 are not allowable, all the respective dependent claims are not allowable.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 11-12, 16-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Yu et al., (EP 3 044 892 B1), in view of Dinan, (Pub. No.: US 2017/0086172 A1).

Regarding Claim 1,	 (Currently Amended) Yu discloses a method implemented at a radio device which is operable in a first carrier and a second carrier, comprising: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
arranging the operation in at least one of the first carrier and the second carrier, based at least in part on the determination.  (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
Yu does not explicitly disclose following:
determining whether a operation in the first carrier is to interfere with an operation in the second carrier; and
However, Dinan in combination with Yu disclose following:
determining whether a operation in the first carrier is to interfere with an operation in the second carrier; and (Dinan, [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119]-[0120], The paragraphs [0132]-[0133] discloses about interference and disclose that eNB scans and sense channels for interference.  The paragraph [0177] disclose regarding reducing interference to other cells)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yu prior to the effective filing date of an application of the claimed invention with that of Dinan so that determining whether a operation in the first carrier is to interfere with an operation in the second carrier.  The motivation to combine the teachings of Dinan would optimize network’s efficiency.  (Dinan, [0114])

Regarding Claim 2,	 (Original) The combination of Yu and Dinan disclose the method according to claim 1, wherein the determination of whether the operation in the first carrier is to interfere with the operation in the second carrier comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
checking data transmission in the first carrier; and (Yu, Fig. 7, [0045]-[0046] first carrier 702, Fig. 9, [0047] first carrier 902, [0029] discloses about first carrier)
determining that the operation in the first carrier is to interfere with the operation in the second carrier, in response that the data transmission in the first carrier is to interfere with detection of availability of the second carrier.   (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
 
Regarding Claim 3,	 (Currently Amended) The combination of Yu and Dinan disclose the method according to claim 1, wherein the arrangement of the operation in the at least one of the first carrier and the second carrier based at least in part on the determination comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
detecting availability of the second carrier by reducing at least part of interference from the first carrier, in response to the determination that the operation in the first carrier is to interfere with the operation in the second carrier.  (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)

Regarding Claim 11,	 (Currently Amended) The combination of Yu and Dinan disclose the method according to claim 1, wherein the first carrier comprises a licensed carrier and the second carrier comprises an unlicensed carrier.  (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)

Regarding Claim 12,	(Currently Amended) Yu discloses an apparatus implemented in a radio device which is operable in a first carrier and a second carrier, comprising: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
one or more processors; and (Yu, Fig. 3, [0033] one or more processors 304, Fig. 11, paragraph [0048] discloses a processor 1100)
one or more memories comprising computer program codes, (Yu, Fig. 3, [0034] memory 305)
the one or more memories and the computer program codes configured to, with the one or more processors, cause the apparatus at least to: (Yu, Fig. 3, [0034] memory 305, Fig. 3, [0033] one or more processors 304, Fig. 11, paragraph [0048] discloses a processor 1100)
(Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
Yu does not explicitly disclose following:
determine whether an operation in the first carrier is to interfere with an operation in the second carrier; and 
However, Dinan in combination with Yu disclose following:
determine whether an operation in the first carrier is to interfere with an operation in the second carrier.  (Dinan, [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119]-[0120], The paragraphs [0132]-[0133] discloses about interference and disclose that eNB scans and sense channels for interference.  The paragraph [0177] disclose regarding reducing interference to other cells)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Dinan prior to the effective filing date of an application of the claimed invention with that of Dinan so that determine whether an operation in the first carrier is to interfere with an operation in the second carrier.  The (Dinan, [0114])
 
Claims 13-15. (Cancelled) 

Regarding Claim 16,	 (New) The combination of Yu and Dinan disclose the apparatus according to claim 12, wherein to determine whether the operation in the first carrier is to interfere with the operation in the second carrier comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
checking data transmission in the first carrier; and (Yu, Fig. 7, [0045]-[0046] first carrier 702, Fig. 9, [0047] first carrier 902, [0029] discloses about first carrier)
determining that the operation in the first carrier is to interfere with the operation in the second carrier, in response that the data transmission in the first carrier is to interfere with detection of availability of the second carrier.  (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier, Figs. 7 and 8, In step 802 when a UE determines that the interference in the network (i.e. a first carrier 702).  Fig. 12, [0049] the flow chart illustrating a method 1200 determines channel interference of a first carrier is equal to or greater than an interference threshold (step 1202))

Regarding Claim 17,	 (New) The combination of Yu and Dinan disclose the apparatus according to claim 12, wherein to arrange the operation in the at least one of the first carrier and the second carrier based at least in part on the determination comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
detecting availability of the second carrier by reducing at least part of interference from the first carrier, in response to the determination that the operation in the first carrier is to interfere with the operation in the second carrier. (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
 
Regarding Claim 23,	 (New) Yu discloses a non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to:   (Yu, Fig. 11, [0048] illustrates a processor 1100 and a computer readable storage medium 1110)
arrange the operation in at least one of the first carrier and the second carrier, based at least in part on the determination.   (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
Yu does not explicitly disclose following:
determine whether an operation in a first carrier is to interfere with an operation in a second carrier; and 

determine whether an operation in a first carrier is to interfere with an operation in a second carrier; and (Dinan, [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119]-[0120], The paragraphs [0132]-[0133] discloses about interference and disclose that eNB scans and sense channels for interference.  The paragraph [0177] disclose regarding reducing interference to other cells)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yu prior to the effective filing date of an application of the claimed invention with that of Dinan so that determine whether an operation in a first carrier is to interfere with an operation in a second carrier.  The motivation to combine the teachings of Dinan would optimize network’s efficiency.  (Dinan, [0114])

10.	Claims 4-10, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (EP 3 044 892 B1), and Dinan, (Pub. No.: US 2017/0086172 A1), in view of Lee et al., (Pub. No.: US 2016/0285505 A1)

Regarding Claim 4,	 (Original) The combination of Yu and Dinan disclose the method according to claim 3, wherein the at least part of interference from the first carrier is reduced by at least one of the following: (Yu, Fig. 7, [0045]-[0046] first carrier 702, Fig. 9, [0047] first carrier 902, [0029] discloses about first carrier)
 	cancelling at least part of intermodulation distortion from the first carrier; (Lee, Abstract, The filter eliminates harmonic components and intermodulation distortion (IMD).  Figs. 16a-16d [0170]-[0187] Remove IMD Component fully efficiently, Figs. 17a-17d, [0216]-[0224])
enabling data transmission in at least one of the first carrier and the second carrier to be scheduled adaptively; and (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
enabling the availability of the second carrier to be detected in a specified direction.  (Yu, Fig. 7, [0045]-[0046] second carrier 704, Fig. 9, [0047] second carrier 904, [0029] discloses about second carrier)
The combination of Yu and Dinan do not explicitly disclose following:
cancelling at least part of intermodulation distortion from the first carrier;
However, Lee in combination with Yu and Dinan disclose following:
cancelling at least part of intermodulation distortion from the first carrier; (Lee, Abstract, The filter eliminates harmonic components and intermodulation distortion (IMD).  Figs. 16a-16d [0170]-[0187] Remove IMD Component fully efficiently, Figs. 17a-17d, [0216]-[0224])
(Lee, Abstract, [0010], [0012], [0014], and [0016]-[0017])

 Regarding Claim 5,	 (Original) The combination of Yu, Dinan, and Lee disclose the method according to claim 4, wherein the radio device comprises a base station. (Yu, Fig. 1, [0019] the radio device comprises the BTSs 108 which are base stations or eNodeBs)
 
Regarding Claim 6,	 (Original) The combination of Yu, Dinan, and Lee disclose the method according to claim 5, wherein enabling the data transmission in at least one of the first carrier and the second carrier to be scheduled adaptively comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier, Dinan, [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119]-[0120], Dinan discloses about scheduling through various passages.  The paragraph [0134] discloses that the activation delay for a carrier before scheduling data, the paragraph [0112] discloses about enabling operation)
scheduling no data transmission in the first carrier by the base station during detecting the availability of the second carrier. (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier, (Dinan, [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119]-[0120])
Regarding Claim 7, 	(Currently Amended) The combination of Yu, Dinan, and Lee disclose the method according to claim 5, further comprising:
keeping the first carrier to be in an idle status at least during transmission of at least one of synchronization signal and system information in the second carrier. (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier, Dinan, [0115] Listen-before-talk (clear channel assessment) be implemented for transmission in an LAA cell.  In a listen-before-talk (LBT) procedure, equipment apply a clear channel assessment (CCA) check before using the channel., [0116], [0118] LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in an unlicensed spectrum.  LBT procedure is to perform a clear channel assessment to determine if the channel is free for use, and [0119] The duration of time that the channel is sensed to be idle before the transmitting entity transmits be deterministic. [0094], and [0120], [0122] synchronization signal(s))

Regarding Claim 8,	 (Original) The combination of Yu, Dinan, and Lee disclose the method according to claim 4, wherein the radio device comprises a terminal device.  (Yu, Fig. 1, [0018] radio device is UE 110)

Regarding Claim 9,	(Original) The combination of Yu, Dinan, and Lee disclose the method according to claim 8, wherein enabling the data transmission in at least one of the first carrier and the second carrier to be scheduled adaptively comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
sending a request to a base station to reschedule the data transmission in at least one of the first carrier and the second carrier, so as to enable the first carrier to be in an idle status during detecting the availability of the second carrier by the terminal device. (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)

Regarding Claim 10,	 (Original) The combination of Yu, Dinan, and Lee disclose the method according to claim 9, further comprising: 
preventing data from being transmitted in the second carrier until receiving a response to the request from the base station; and (Yu, Fig. 7, [0045]-[0046] second carrier 704, Fig. 9, [0047] second carrier 904, [0029] discloses second carrier)
performing data transmission in the second carrier according to the received response which indicates the data transmission rescheduled in at least one of the first carrier and the second carrier. (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)

Regarding Claim 18,	 (New) The combination of Yu, Dinan, and Lee disclose the apparatus according to claim 17, wherein the at least part of interference from the first carrier is reduced by at least one of the following: (Yu, Fig. 7, [0045]-[0046] first carrier 702, Fig. 9, [0047] first carrier 902, [0029] discloses about first carrier)
	cancelling at least part of intermodulation distortion from the first carrier; (Lee, Abstract, The filter eliminates harmonic components and intermodulation distortion (IMD).  Figs. 16a-16d [0170]-[0187] Remove IMD Component fully efficiently, Figs. 17a-17d, [0216]-[0224])
enabling data transmission in at least one of the first carrier and the second carrier to be scheduled adaptively; and (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
enabling the availability of the second carrier to be detected in a specified direction. (Yu, Fig. 7, [0045]-[0046] second carrier 704, Fig. 9, [0047] second carrier 904, [0029] discloses about second carrier)

 Regarding Claim 19,	 (New) The combination of Yu, Dinan, and Lee disclose the apparatus according to claim 18, wherein enabling the data transmission in at least one of the first carrier and the second carrier to be scheduled adaptively comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
scheduling no data transmission in the first carrier by the base station during detecting the availability of the second carrier. (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
 
Regarding Claim 20,	 (New) The combination of Yu, Dinan, and Lee disclose the apparatus according to claim 18, wherein enabling the data transmission in at least one of the first carrier and the second carrier to be scheduled adaptively comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
keeping the first carrier to be in an idle status at least during transmission of at least one of synchronization signal and system information in the second carrier.  (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
 
Regarding Claim 21,	 (New) The combination of Yu, Dinan, and Lee disclose the apparatus according to claim 18, wherein enabling the data transmission in at least one of the first carrier and the second carrier to be scheduled adaptively comprises: (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
sending a request to a base station to reschedule the data transmission in at least one of the first carrier and the second carrier, so as to enable the first carrier to be in an idle status during detecting the availability of the second carrier by the terminal device. (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)
 
Regarding Claim 22,	 (New) The combination of Yu, Dinan, and Lee disclose the apparatus according to claim 21, wherein the computer program codes are further configured to, with the one or more processors, cause the apparatus to:  (Yu, Fig. 3, [0033] one or more processors 304, Fig. 11, paragraph [0048] discloses a processor 1100)
 	prevent data from being transmitted in the second carrier until receiving a response to the request from the base station; and (Yu, Fig. 7, [0045]-[0046] second carrier 704, Fig. 9, [0047] second carrier 904, [0029] discloses about second carrier)
perform data transmission in the second carrier according to the received response which indicates the data transmission rescheduled in at least one of the first carrier and the second carrier.  (Yu, Fig. 7, [0045]-[0046] first carrier 702, second carrier 704, Fig. 9, [0047] first carrier 902, second carrier 904, [0029] discloses about first carrier and second carrier)

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463